Citation Nr: 1038570	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in evaluation of service-connected 
prostate cancer status post radical prostatectomy, from 100 to 20 
percent, effective May 1, 2007, was proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected prostate cancer status post radical 
prostatectomy from May 1, 2007.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal February 2007 rating decision by which the RO reduced the 
Veteran's disability rating for service-connected prostate cancer 
status post radical prostatectomy from 100 to 20 percent 
effective May 1, 2007.  In the December 2007 statement of the 
case, the RO discussed entitlement to a higher rating for 
service-connected prostate cancer status post radical 
prostatectomy, and the Veteran discussed worsening symptomatology 
at his January 2010 hearing.  As such, the matter of an increased 
rating is also is before the Board.

In January 2010, the Veteran presented testimony at a hearing 
before the undersigned at the RO.  A transcript of the hearing 
has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 20 percent 
for service-connected prostate cancer status post radical 
prostatectomy from May 1, 2007 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an July 2006 rating decision, the RO proposed to reduce 
the Veteran's rating for prostate cancer to 20 percent based on 
improvement of the disability; the Veteran was informed of the 
proposal by a letter dated in July 2006, and was afforded a 
period of 60 days in which to submit additional evidence.

2.  In a February 2007 rating decision, the evaluation for 
prostate cancer, status post prostatectomy was reduced to 20 
percent, effective May 1, 2007, based on improvement of the 
disability.

3.  The evidence of record at the time of the February 2007 
rating decision reducing the rating for the Veteran's residuals 
of prostate cancer shows that the disability had improved and 
that prostate cancer was in remission with evidence of frequent 
daytime voiding and awakening to void at night.

CONCLUSION OF LAW

The reduction of the rating for prostate cancer status post 
radical prostatectomy from 100 to 20 percent was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.114a, 4.115b, Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103, VA must notify the claimant of any information or evidence 
not of record that is necessary to substantiate the claim, as 
well as what parts of that information or evidence VA will seek 
to provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction rather than a 
rating increase, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in 
ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements 
for reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of the 
proposed reduction, with notice of the reasons for the proposed 
reduction.  Further, the beneficiary must be allowed a period of 
at least 60 days to submit additional evidence to show that the 
rating should not be reduced.  After the allotted period, if no 
additional evidence has been submitted, final rating action will 
be taken and the rating will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating expires.  38 
C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA 
must comply with those provisions rather than the notice and duty 
provisions in VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009).  See, e.g., Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 
(1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); see 
also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for 
review of evidence).

As discussed below, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

Discussion

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for 
reduction of the schedular disability rating from 100 to 20 
percent for prostate cancer status post radical prostatectomy 
were properly carried out by the RO.  In July 2006, the RO 
notified the Veteran of a proposed rating reduction, and the RO 
instructed the Veteran to submit within 60 days any additional 
evidence to show that his rating should not be reduced.  The 
Veteran did not respond.  The RO took final action to reduce the 
disability rating in a February 2007 rating decision, in which 
the rating was reduced from 100 to 20 percent, effective May 1, 
2007.  The RO informed the Veteran of this decision by letter 
dated February 22, 2007.

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in 
effect for more than 5 years, such as in this case (the 100 
percent rating was in effect from April 15, 2002 to April 30, 
2007), then rating agencies will handle cases of changes of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  38 C.F.R. § 3.344(a), (c).  In such cases, it is 
essential that the entire record of examination and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  Id.

Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, such as epilepsy, asthma, ulcers, and many skin 
diseases, will not be reduced on the basis of any one 
examination, except in those instances where all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344(a), (c).

As discussed above, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him the 
requisite time periods request a hearing and respond.

By May 2002 rating decision, the RO granted service connection 
for radical prostatectomy status post prostate cancer to which is 
assigned a 100 percent evaluation effective April 15, 2002 under 
Diagnostic Code 7528.  38 C.F.R. § 4.115b.

Diagnostic Code 7528 pertains to malignant neoplasms of the 
genitourinary system and provides for a 100 percent disability 
rating.  It also provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  38 
C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area 
of dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  38 
C.F.R. §§ 4.14, 4.115a (2009).

In this case, there is no renal dysfunction.  There is, however, 
voiding dysfunction.  Voiding dysfunction is rated under urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence is rated as follows:

A 60 percent evaluation is assigned with required use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  A 40 percent evaluation is 
assigned when wearing of absorbent materials that must be changes 
two to four times a day is required.  A 20 percent evaluation is 
assigned with wearing of absorbent materials that must be changes 
less than two times a day is required.  Id.

As to urinary frequency, a 40 percent evaluation is assigned for 
a daytime voiding interval of less than one hour or awakening to 
void five or more times a night.  A 20 percent evaluation is 
assigned for a daytime voiding interval that is between one and 
two hours or awakening to void three to four times a night.  A 10 
percent evaluation is assigned for a daytime voiding interval 
that is between two and three hours or awakening to void twice a 
night.  Id.

The Board will not discuss the criteria for rating obstructive 
voiding, as this disability manifestation is not present herein.  

On March 2003 VA genitourinary examination, the examiner noted 
that the Veteran voided four to six times during the day and was 
fully continent.  He voided one or two times at night.  For 
intercourse, he used Viagra, which was effective approximately 20 
percent of the time.  In February 2003, the Veteran's PSA was .2.  
His urologist was concerned, and he underwent a repeat prostate 
biopsy and cytoscopy.  The results were pending.  The examiner 
diagnosed prostate cancer and indicated that it was unclear 
whether it was in full remission, as results of further testing 
were pending.  The examiner suggested that the Veteran be 
reexamined in three to six months to determine whether his 
prostate cancer was in full remission.  

By March 2003 rating decision, the RO continued the Veteran's 100 
percent disability rating for the service-connected prostate 
cancer status post radical prostatectomy.  By April 2003 rating 
decision, the RO again continued the 100 disability rating based 
on a physician's report concerning biopsy results and an 
indication that further testing had been undertaken, the results 
of which were not yet known.  

In July 2003, the Veteran underwent another VA genitourinary 
examination.  On examination, the Veteran indicated that he 
voided four to six times during the day and twice at night.  He 
was continent and used no pads.  The Veteran, however, was 
totally incapable of sexual intercourse.  The examiner explained 
that the Veteran's PSA rose to .2 after surgery and the Veteran 
received a course of irradiation treatments from April through 
June 2003.  He was also taking Lupron.  The examiner surmised 
that the radiation could have damaged the nerves allowing for 
intercourse and that Lupron in itself suppressed the libido.  The 
examiner diagnosed prostate cancer without evidence of recurrence 
following treatment.  The examiner noted that the Veteran was 
continent but totally impotent, and he indicated that 
reevaluation in a year would be useful.

In an August 21, 2003 rating decision, the RO proposed to reduce 
the Veteran's disability evaluation for prostate cancer status 
post radical prostatectomy from 100 to 10 percent.  By November 
2003 rating decision, the RO continued the 100 percent 
evaluation.  The RO noted explicitly, however, that the 100 
percent evaluation was not considered permanent due to the 
likelihood of improvement in the service-connected prostate 
cancer status post radical prostatectomy.

In a letter dated in October 2003, the Veteran's private 
urologist wrote that the Veteran had recurrent disease following 
his prostatectomy and received an adjunctive course of radiation 
therapy.  In that sense, according to the urologist, the 
Veteran's treatment was still ongoing because it would take years 
to know whether the Veteran would have recurrent disease 
following the two therapeutic maneuvers.  Additionally, the 
urologist noted that a "most unusual" problem had developed.  
Specifically, there was a papillary urethral lesion of the fossa 
navicularis that would have to be followed indefinitely.  
Finally, the urologist stated that the Veteran was still on 
hormonal therapy for his prostate cancer and thus was in essence 
still on antineoplastic therapy.  The Board notes that the letter 
from the Veteran's urologist was received in October 2003 but 
does not appear to have been reviewed by the RO before it issued 
its November 2003 rating decision.  

In June 2004, the Veteran was afforded another VA genitourinary 
examination.  The examination report reflects that the Veteran 
voided four times during the day and three times at night.  He 
was continent but lost urine when sneezing or coughing.  There 
was occasional night leakage, and the Veteran used a pad once 
weekly.  He had complete erectile dysfunction.  The Veteran was 
still taking Lupron.  His March 2004 PSA was zero.  The diagnosis 
was of recurrent prostate cancer currently being treated.  The 
examiner indicated that the Veteran should be reevaluated in a 
year.  

By September 2004 rating decision, the RO continued the 100 
percent evaluation for the Veteran's service-connected prostate 
cancer status post radical prostatectomy.  

On October 2005 VA genitourinary examination, the examiner 
assessed prostate cancer and opined that while the Veteran was 
still taking Lupron, it was impossible to determine whether the 
radiation was completely effective in destroying the residual 
prostate cancer that returned after the Veteran's prostatectomy.  
An examination in six to 12 months was suggested.

By November 2005 rating decision, the RO continued the 100 
percent evaluation for the service-connected prostate cancer 
status post radical prostatectomy.

In July 2006, the Veteran was again afforded a VA genitourinary 
examination.  The examination was unremarkable, and the diagnosis 
was of prostate cancer in remission without evidence of clinical 
metastatic spread.  The examiner indicated that the Veteran 
should be reexamined in a year's time.

By July 2006 rating decision, the RO proposed that the Veteran's 
evaluation for prostate cancer status post radical prostatectomy 
be reduced from 100 to 20 percent.  The Veteran was sent notice 
of the proposed reduction that month.  He was given 60 days in 
which to submit evidence and argument in the event that he 
disagreed with the proposed reduction or to request a hearing.  
He did not respond in any way within 60 days.  Indeed, there was 
no word from him between the proposal to reduce dated in July 
2006 and February 2007, when the rating decision to reduce the 
Veteran's rating from 100 to 20 percent effective May 1, 2007 was 
promulgated.

In April 2007, the Veteran submitted a statement from a private 
physician who had been following the Veteran's prostate 
condition.  The physician indicated that clinical findings 
suggested that the Veteran's prostate cancer was in remission.  
He indicated, however, that the nature of prostate cancer 
rendered impossible an assessment regarding a definitive cure 
without continued monitoring over time.  

In October 2009, the Veteran was afforded a VA genitourinary 
examination.  On examination, the Veteran indicated that he 
voided six or seven times during the day and three to five times 
at night.  He had significant urgency that would lead to leakage 
if a restroom was not in close proximity.  Coughing, sneezing, 
lifting, and intraabdominal pressure caused leakage as well.  The 
Veteran did not ordinarily use pads, but he indicated that he did 
use them when he knew he would be out for a prolonged period.  
The Veteran was completely impotent.  Medication had proven 
useless.  A recent PSA was zero.  The examiner diagnosed status 
post treatment for prostate cancer without evidence of 
recurrence.  The examiner indicated that there was no renal 
dysfunction.  The examiner also indicated that the Veteran was a 
full-time photographer for a news organization and that his 
service-connected prostate condition had no impact upon his work.  

At his January 2010 hearing, the Veteran indicated that he 
limited his fluid intake in order to minimize trips to the 
bathroom.  He testified regarding his impotence and its impact 
upon his marriage.  He also indicated that the abrupt reduction 
in benefits from 100 to 20 percent "threw [his] finances for a 
loop."  The Veteran indicated that he was working but was 
planning on retiring.  He suggested that he had to watch his 
fluid intake while working.  

As stated, the reduction in the percentage evaluation was made 
effective on May 1, 2007.  Because the evaluation had been in 
effect for five years or more, compliance with the provisions of 
38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was effectuated 
must be considered, although post-reduction medical evidence may 
be considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).

As clear from the foregoing recitation of the evidence, the RO 
took great pains to ensure that the Veteran's prostate was in 
remission before proposing the reduction in the July 2006 rating 
decision.  Indeed, that proposal was based on a July 2006 VA 
medical examination report indicating explicitly that the 
Veteran's cancer was in remission.  Previous examination reports 
did not necessarily indicate active disease, but out of an 
abundance of caution, the RO waited until a VA examiner stated 
expressly that the disease was in remission before it proposed to 
reduce the Veteran's rating.  Subsequent examinations have shown 
that the Veteran's prostate cancer was still in remission.  The 
Board is cognizant of the private physician's statement regarding 
the fact that absolute certainty regarding a sustained remission 
was not possible.  The facts herein, however, reflect that the 
Veteran has been free of prostate cancer for quite a few years.  
The evidence available, indeed, demonstrates material improvement 
in the Veteran's condition.

At the time of the rating reduction, the Veteran had not reported 
any industrial impacts from the disability at issue.  The RO 
considered the entire medical and industrial history as it was 
then known at the time of the rating reduction.  In addition the 
Board finds that the Veteran's VA medical examinations cited 
herein appear to be full and complete.  

Thus, while there have been symptoms such as frequent voiding and 
some instances of leakage, the overall disability picture is not 
one of active prostate cancer, without which a 100 percent 
disability rating is not warranted.  38 C.F.R. 
§ 7528.

In summary, the record demonstrates that the procedural 
requirements for a reduction in rating have been met as specified 
under the provisions of 38 C.F.R. § 3.105(e) and the 
preponderance of the competent findings substantiates that the 
reduction in rating from 100 to 20 percent for prostate cancer 
status post radical prostatectomy.  The medical evidence on file 
at the time of the RO's decision to reduce the rating corresponds 
to this determination.  Specifically, regular use of absorbent 
materials is not present.  As such, an evaluation under the 
criteria pertaining to urine leakage need not be considered.  
Symptomatology consists primarily of frequent daytime voiding and 
awakening to void at night.  Under no circumstance is a 100 
percent evaluation available for increased urinary frequency.  
Therefore, the appeal for restoration of a 100 percent rating for 
that specific disorder must be denied.  The preponderance of the 
evidence is unfavorable to the claim, and under these 
circumstances the benefit-of- the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board is aware that the Veteran complained of the drastic 
nature of the rating reduction.  The Board reminds the Veteran 
that the percent ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from the relevant disease or injury.  38 C.F.R. § 4.1 (2009).  
For quite some time before the rating reduction became effective, 
the Veteran was free of active disease, and no material impact 
upon employment with a news organization was noted.  Other than 
avoiding excessive fluid intake, the Veteran's job does not 
appear to have been affected.  As such, it appears to the Board 
that there was no significant impairment in earning capacity 
resulting from the service-connected disability.  Moreover, the 
Board stresses that the Veteran had been on notice for several 
years that a reduction in his disability rating for prostate 
cancer would be reduced, as he was regularly reexamined and 
frequently received rating decisions discussing whether a 
reduction in rating should take place.  

At his hearing, the Veteran discussed his sexual dysfunction.  
The Board did not address these issues herein because the rating 
and special monthly compensation associated with this residual of 
prostate cancer have not been disturbed by the reduction in 
rating for prostate cancer.  


ORDER

The reduction in the evaluation for prostate cancer status post 
radical prostatectomy from 100 to 20 percent effective May 1, 
2007 was proper. 


REMAND

The Veteran has not been provided VCAA notice regarding the claim 
for increase for his service-connected prostate cancer status 
post radical prostatectomy.  In order to ensure that the Veteran 
is afforded proper notice and assistance under VCAA, an 
appropriate letter must be sent to him.

The Veteran's service-connected prostate cancer status post 
radical prostatectomy was last evaluated in October 2009.  
Despite the recent evaluation, another is necessary, as he 
indicated worsening symptomatology at his January 2010 hearing.  
Therefore, the Board finds that current examinations are 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran complete and 
comprehensive VCAA notice regarding the claim 
of entitlement to an evaluation in excess of 
20 percent for service-connected prostate 
cancer status post radical prostatectomy from 
May 1, 2007.  

2.  Schedule a VA genitourinary examination 
to determine the current severity of the 
Veteran's residuals of prostate cancer.  In 
particular, the examiner should comment upon 
the need for absorbent materials, day and 
nighttime voiding frequency, and the types of 
limitations, if any caused by the service-
connected disability.  In conjunction with 
the examination, the examiner should review 
all pertinent documents in the claims file 
and indicate in the examination report that 
the requested review took place.  A rationale 
for all opinions and conclusions should be 
provided.

3.  Then, readjudicate the remaining claim.  
If action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


